[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-14146                ELEVENTH CIRCUIT
                                                            JULY 22, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________
                                                              CLERK

                D. C. Docket No. 1:00-cr-00045-WS-D-1

UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus


ANTHONY S. WIGGINS,


                                                       Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________
                             (July 22, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:
      Anthony Wiggins (“Wiggins”) appeals his twelve month sentence imposed

after the district court revoked his supervised release. The district court found that

Wiggins failed to comply with a condition of his supervised release–namely,

participation in drug testing and an out-patient drug treatment program. Wiggins

argues that the district court erred in denying him the opportunity to fully

articulate his objections at his revocation hearing. After thorough review, we

affirm.

      Wiggins argues that the district court violated the rule we established in

United States v. Jones, 899 F.2d 1097 (11th Cir. 1990), overruled in part on other

grounds by United States v. Morrill, 984 F.2d 1136, 1137–38 (11th Cir. 1993) (en

banc), that after imposing a sentence, “the district court must give the parties an

opportunity . . . to object to the district court’s ultimate findings of fact and

conclusions of law, and to the manner in which the sentence is pronounced.” Id. at

1102. In Jones, we “instruct[ed] the district courts to elicit fully articulated

objections, following imposition of sentence, to the court’s ultimate findings of

fact and conclusions of law.” Id. “[T]he objection-elicitation requirement . . . is

applicable to supervised release revocation proceedings.” United States v.

Campbell, 473 F.3d 1345, 1348 (11th Cir. 2007). This Court has held that when

the district court merely asks if there is “anything further?” or “anything else?”

                                            2
and neither party responds with objections, the district court has failed to elicit

fully articulated objections as required by Jones. See id. at 1348; see also United

States v. Holloway, 971 F.2d 675, 681 (11th Cir. 1992); United States v. Snyder,

941 F.2d 1427, 1428 (11th Cir. 1991).

       Wiggins’s argument that the district court failed to elicit objections at his

revocation hearing lacks merit. After imposing Wiggins’s within-guideline

sentence and revoking his conditional supervised release, the district court asked

Wiggins’s counsel if he had “any objections or other matters we need to put on the

record.” Wiggins’s counsel responded by saying: “No, sir.” Unlike the cases in

which the district court merely asked if counsel had “anything else” or “anything

further,” here the district court clearly asked Wiggins’s counsel if he had “any

objections . . . to put on the record.” On this record, we cannot say that the district

court failed to elicit fully articulated objections as required by Jones.1

       For these reasons, we AFFIRM Wiggins’s sentence and the district court’s

revocation of his conditional supervised release.


       1
         Because Wiggins challenges solely the district court’s failure to elicit fully articulated
objections, he has waived any other claims related to the revocation of his supervised release and
imposition of his twelve-month sentence by failing to argue their merits on appeal. See Fed. R.
App. P. 28(a)(9)(A); see also Norelus v. Denny’s Inc., 628 F.3d 1270, 1296–97 (11th Cir. 2010)
(explaining that it is “by now well settled in this Circuit that a legal claim or argument that has
not been briefed before the court is deemed abandoned and its merits will not be addressed”)
(quotation marks omitted).

                                                 3
AFFIRMED.




            4